Name: Decision of the EEA Joint Committee No 10/95 of 27 January 1995 amending Annex XVII (Intellectual Property) to the EEA Agreement
 Type: Decision
 Subject Matter: economic policy;  research and intellectual property;  European construction;  electronics and electrical engineering
 Date Published: 1995-03-02

 2.3.1995 EN Official Journal of the European Communities L 47/30 DECISION OF THE EEA JOINT COMMITTEE No 10/95 of 27 January 1995 amending Annex XVII (Intellectual Property) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement of the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XVII to the Agreement was last amended by Decision of the Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Council Decision 94/373/EC of 27 June 1994 on the extension of the legal protection of topographies of semiconductor products to persons from the United States of America (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted in Annex XVII to the Agreement after point 3 (e) (Council Decision 94/4/EC) before the adaptation: (f) 394 D 0373: Council Decision 94/373/EC of 27 June 1994 on the extension of the legal protection of topographies of semiconductor products to persons from the United States of America (OJ No L 170, 5. 7. 1994, p. 34). Article 2 The texts of Decision 94/373/EC is the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 February 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 27 January 1995. For the EEA Joint Committee The President G. J. L. AVERY (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 170, 5. 7. 1994, p. 34.